Citation Nr: 1723010	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-15 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for interstitial lung disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from July 1959 to July 1979.  The Veteran served in Vietnam from August 1966 to September 1967. 
	
This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which reoped and denied the claim for entitlement to service connection for sleep apnea.  This matter also comes to the Board from a March 2013 RO decision in Waco, Texas which denied entitlement to service connection for interstitial lung disease.  The RO in Waco currently has jurisdiction of both appeals.    

Although the Veteran requested a Travel Board hearing in May 2014 and August 2015 substantive appeals, an October 2015 letter indicates the Veteran wished to withdraw his hearing request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for sleep apnea was denied in a July 2006 RO rating decision.  The Veteran did not appeal this rating decision.

2.  The evidence received since the July 2006 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has interstitial lung disease as a result of his military service.


CONCLUSIONS OF LAW

1.  The July 2006 RO rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection sleep apnea, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for interstitial lung disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There is no need to address the duties to assist and notify the Veteran under the VCAA, or any other due process concerns, as the sought benefits are granted by this decision.


II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

A July 2006 RO rating decision denied service connection for sleep apnea because there was no evidence of a nexus between service and the Veteran's diagnosed sleep apnea.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  

Evidence submitted since the prior final rating decision includes statements from the Veteran and his wife, and VA and private treatment records which include a diagnosis of sleep apnea.  In a June 2014 statement, F. M., M.D., opined that he felt strongly that the Veteran already had developed obstructive sleep apnea while on active duty.  

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence indicates the Veteran has sleep apnea incurred during active service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's claim for service connection for sleep apnea is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


III.  Service Connection

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The Veteran essentially contends that interstitial lung disease was either incurred in service or caused by herbicide exposure in service.

As an initial matter, there is no basis for service connection for interstitial lung disease related on a presumptive basis to toxic herbicide exposure.  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicide agents, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

In this case, the Veteran served in Vietnam during his period of service and thus, exposure to herbicide agents is presumed.  However, service connection is not warranted on a presumptive basis because interstitial lung disease is not one of the disorders listed in 38 C.F.R. § 3.309(e).  Therefore, service connection cannot be warranted on a presumptive basis.

Although the Veteran's interstitial lung disease may not be presumed related to toxic herbicide exposure, the appellant is not precluded from also establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

The Board recognizes there are conflicting opinions on whether or not the Veteran has interstitial lung disease as a result of service.  A November 2012 VA examiner determined that the Veteran's interstitial lung disease is not related to complaints of shortness of breath and chest pain in service, as his interstitial lung disease was not diagnosed until 2012.  However, a VA physician, in a February 2017 pulmonology note, opined that the Veteran's history of herbicide exposure and the fact that he had chest symptoms at that time (recurrent chest pain shown in medical records dated from 1970 to 1978), it is very likely that herbicide exposure caused his pulmonary fibrosis/idiopathic pulmonary fibrosis (IPF).  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise, as both examiners reviewed the Veteran's medical records, considered his lay statements, and provided rationales for their opinions.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for a lung disorder is granted.


ORDER

New and material evidence has been received to reopen a service connection claim for sleep apnea; to that extent, the appeal is granted.

Entitlement to service connection for interstitial lung disease, to include as secondary to herbicide exposure, is granted.


REMAND

The Veteran asserts his sleep apnea was either incurred in active service or aggravated by his service-connected PTSD. 

In a May 2011 VA examination report, the Veteran reported the onset of his sleep apnea was in 2001.  The examiner stated the Veteran's sleep apnea was less likely than not caused by PTSD, as sleep apnea is an anatomical condition and not secondary to PTSD.  

In an August 2012 statement, the Veteran asserted his PTSD causes interrupted sleep, which aggravates his sleep apnea. 

In a June 2014 statement, F. M., M.D., stated the Veteran was diagnosed with sleep apnea 12 years ago.  He reported that because his wife and friends witnessed multiple episodes of apneas as well as significant daytime somnolence for many years prior to his retirement, and he only gained 15 pounds at the time of his diagnosis, he felt strongly that the Veteran already had developed obstructive sleep apnea while on active duty.  

In a June 2014 statement, the Veteran's wife stated that they were married in July 1962.  Since that time, she has noted that every night the Veteran would fall asleep and go into a snoring trance.  He would wake up complaining because he was thirsty and had a dry mouth.  He also complained of being tired and sleepy during the day and not being able to drive long distances because of his sleepiness.  She asserted that his condition got worse through the years after he got old and gained weight.  

In this case, the Board notes that no VA examiner has provided an opinion as to whether the Veteran's sleep apnea was incurred during active service or aggravated by his service-connected PTSD.  As such, the Board finds an additional VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion by an appropriate clinician in connection with the claim of service connection for sleep apnea.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the opinion.  

An opinion should be provided as to whether it is at least as likely as not that the Veteran's sleep apnea was incurred during active service or whether his service-connected PTSD has made chronically worse (i.e., aggravated) any sleep apnea.  

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

An examination should not be scheduled unless the examiner deems it to be necessary for purposes of rendering the opinion.  

2.  The AOJ must ensure that all opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


